UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4136



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONNIE RAY FLOYD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00574)


Submitted:   September 7, 2007         Decided:   September 19, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie R. Floyd appeals his conviction and sentence after

pleading guilty to escape from a halfway house, in violation of 18

U.S.C. §§ 751(a), 4082 (2000).      Floyd’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues on appeal, but that

Floyd challenges the district court’s ruling on his motion to

dismiss the indictment and the adequacy of the Fed. R. Crim. P. 11

hearing.    Floyd was notified of the opportunity to file a pro se

supplemental brief but has failed to do so.      Because our review of

the record discloses no reversible error, we affirm.

           Floyd contends that the district court erred in denying

his motion to dismiss the indictment.1      This court reviews de novo

a district court’s denial of a motion to dismiss the indictment

made before trial.    See United States v. Loayza, 107 F.3d 257, 260

(4th Cir. 1997).     At the hearing on his motion to dismiss, Floyd

claimed    the   United   States   Parole   Commission   (“Commission”)

erroneously calculated his full-term expiration date and that he

was being held illegally on parole at the time of his latest parole

revocation hearing.       Floyd also asserted that the Commission

unlawfully converted his regular parole classification into special

parole, thereby causing him forfeit an accrued amount of “street



     1
      In his plea agreement, Floyd preserved his right to challenge
the denial of his motion to dismiss the indictment.

                                   - 2 -
time.”      However, Floyd admitted, in both his motion to dismiss and

at    the   subsequent   hearing,   that    even   if   his   assertions   were

accurate, his parole term would have continued until November 2005;

therefore, Floyd would have been on parole during his most recent

revocation proceeding in January 2005.         Additionally, the district

court noted that these same claims were presented in a 2005 habeas

petition pursuant to 28 U.S.C. § 2241 (2000), which was dismissed.2

       Floyd also asserted that the Commission failed to take into

account the good time and “work credits” that he had accrued.

However, Wanda Harris, a case management coordinator with the

Federal Bureau of Prisons, testified at the hearing that, based on

his Bureau of Prisons file, Floyd’s good time credit was properly

included in his full-term expiration date.               Additionally, Floyd

admitted he was told to remain at the halfway house until March 27,

2006, and that he had signed the corresponding certificate of

parole.     Floyd conceded he was aware when he left the halfway house

on March 6, 2006, that he would be put on escape status if he did

not    return.     Based   on   Floyd’s    admissions    and   the   testimony

presented at the hearing, there is no evidence indicating that

Floyd was erroneously held on parole or that the Commission made

any material error in calculating his full-term expiration date.



       2
      The § 2241 petition was dismissed by the district court for
failure to prosecute, as Floyd failed to respond to the
Commission’s motion for summary judgment. Floyd v. United States
Parole Comm’n, No. 4:05-cv-01283-TLW (D.S.C. Mar. 28, 2006).

                                    - 3 -
Therefore, we conclude that the district court did not err in

denying Floyd’s motion to dismiss the indictment.

              Floyd also contends that the district court failed to

comply with the requirements of Fed. R. Crim. P. 11 in conducting

his guilty plea hearing.          During a Rule 11 plea colloquy, the

district court must address the defendant in open court and inform

him of the following: the nature of the charge; any mandatory

minimum   sentence      and     the   maximum       possible   sentence;       the

applicability of the sentencing guidelines; the court’s obligation

to   impose    a   special   assessment;      the   defendant’s   right   to    an

attorney; his right to plead not guilty and be tried by a jury with

the assistance of counsel; his right to confront and cross-examine

witnesses; his right against self-incrimination; and his right to

testify, present evidence, and compel the attendance of witnesses.

The defendant must also be told that a guilty plea waives any

further trial and that his answers at the proceeding may be used

against him in a prosecution for perjury. Under Rule 11(b)(2), the

court must address the defendant to determine that the plea is

voluntary. The court must require disclosure of any plea agreement

under Rule 11(c)(2) and determine a factual basis for the plea

under Rule 11(b)(3).         Because Floyd withdrew his pro se motion to

withdraw his guilty plea, any challenges to the Rule 11 hearing are

reviewed for plain error.        See United States v. Martinez, 277 F.3d

517, 524 (4th Cir. 2002).


                                      - 4 -
          After a thorough review of the record, we conclude that

Floyd knowingly and voluntarily entered into his guilty plea with

a full understanding of the consequences, and that there was no

error in the district court’s acceptance of Floyd’s plea.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Floyd’s conviction and sentence.     We also deny

Floyd’s motion to substitute counsel.3 This court requires counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




     3
      To the extent that Floyd attempted to raise a claim of
ineffective assistance of counsel, there is no evidence on the
record to support his allegations. Accordingly, any such claim
must be raised as part of a 28 U.S.C. § 2255 (2000) motion rather
than on direct appeal. See United States v. King, 119 F.3d 290,
295 (4th Cir. 1997).

                              - 5 -